Citation Nr: 0816345	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The veteran had active duty service from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in March 2008.  A 
transcript of the hearing is of record.

The issues of service connection for PTSD and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Chloracne due to herbicide exposure is not of service 
origin; chloracne was not manifested to a compensable degree 
within one year of the date of last possible exposure on 
active military service, nor is any current skin disease 
characterized as chloracne related to any incident of 
service.




CONCLUSION OF LAW

Chloracne, to include due to herbicide exposure, was not 
incurred in or aggravated by service nor may chloracne be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2002 and June 2005.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board notes that the claim upon which this appeal 
is based was received in July 2002.  

Clearly, from submissions by and on behalf of the veteran, as 
well as from his testimony, he is fully conversant with the 
legal requirements in this case.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Adequate opportunities to submit 
evidence and request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have notified the veteran 
of the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  It did not do so.  To the extent that 
there is any perceived technically inadequate notice, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The claim is being 
denied, and thus information regarding disability ratings and 
the effective dates is moot.  The veteran has otherwise been 
thoroughly informed consistent with controlling law.  He 
waived RO review of additional evidence submitted directly to 
the Board in March 2008.  

For these reasons, any failure in the timing of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  The Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Service Connection for Chloracne

The veteran served in Vietnam during the Vietnam War from 
June 1970 to January 1971.  Based on his service, he is 
presumed to have been exposed to Agent Orange. He contends 
that service connection is warranted for chloracne.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

Chloracne shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided that chloracne must become manifest to a degree of 
10 percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Service treatment records, including an October 1967 entrance 
and a January 1971 separation physical examination report, 
are negative for complaints or findings related to chloracne.  
There is no diagnosis of chloracne or a skin disorder in the 
service treatment records.

VA examinations dated in November 1979 and September 1986 
show no skin abnormalities other than a mole on the left 
anterior chest.  

Private medical records show treatment of onychomycosis of 
the toenails from May 1999 to July 1999; thereafter, the skin 
was noted to be normal. 

In a June 2002 Agent Orange Registry examination, there is an 
assessment of a mild chloracne rash that comes and goes since 
discharge, which the examining physician's assistant noted 
"could be related to Agent Orange."  VA outpatient 
treatment records dated in July 2002 indicate that he was 
noted to have a groin rash and general itching on the scalp 
and trunk.  The assessment was pruritus.  He was given a 
topical antifungal medication for the groin rash.

More recent VA treatment records dated through 2005 show 
repeated reference to the hairy nevus of the left chest and 
onychocryptosis/onychomycosis of the toe nails.  

Private treatment records submitted in 2008 do not relate to 
the skin.  

The veteran testified before the undersigned in March 2008 
that he was told in Vietnam that he had contracted a blood 
infection due to herbicides which would be permanent.  He 
testified that the was given a written statement about this 
and presumed it was in his medical records.  He noted that 
the skin itching comes and goes, but did not bother him when 
he first got out of service.  He stated that he now uses 
ointment and Benadryl for the skin problem.  

The veteran alleges that he has current skin disease, 
chloracne, as a result of being exposed to Agent Orange while 
in service in Vietnam.  Although the record shows that the 
veteran served in Vietnam and is presumed to have been 
exposed to Agent Orange during that time, and chloracne is a 
disability for which presumptive service connection is 
allowed according to 38 C.F.R. § 3.309(e), there is the 
preponderance of the evidence fails to show chloracne either 
in service or at present.  Service treatment records show no 
complaints or findings.  The separation examination revealed 
no skin abnormality.  Further, to the extent the veteran has 
asserted that a skin disease such as chloracne has been 
present since service, the first medical mention of any skin 
disorder referred to as chloracne is the 2002 Agent Orange 
registry examination.  Moreover, while this was mentioned in 
the 2002 examination as an assessment, it was based 
apparently on the veteran's history, and there is simply no 
diagnosis of chloracne at present.  The veteran was noted in 
the 2002 examination to have a chloracne rash that comes and 
goes.  The veteran testified in 2008 that the rash was not 
present when he initially got out of service.  Thus, the 
preponderance of the evidence is against a finding that there 
was chloracne manifest to a compensable degree within a year 
of the date of last possible exposure in service.  Therefore, 
service connection for chloracne is not warranted on a 
presumptive basis as due to Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, again, the 
veteran's service treatment records show that at both 
induction and separation there were no skin abnormalities, 
complaints or diagnoses.  Parenthetically, the Board observes 
that the post service diagnosis in 2002 is isolated and 
appears to be based on the veteran's assertions as opposed to 
observations.  There is no physical description of the rash 
by the physician's assistant at the time of the assessment.  
In addition, accepting this assessment for the purpose of 
argument, the first evidence of a suggestion of chloracne was 
in 2002, almost 30 years after service.  There is no medical 
evidence of record that shows that any current skin disease 
characterized as chloracne is related to his service.  
Moreover, current treatment records do not show chloracne.  
The assessment of chloracne in 2002 is not accompanied by 
adequate physical findings.  Clearly, the preponderance of 
the evidence shows that there is neither a chronic disease in 
service nor continuity of symptomatology since service.  
Although the physician's assistant opined in 2002 that a 
chloracne rash may be related to Agent Orange, there is no 
current disease of this nature related to service.  This 
assessment is of less probative weight than the treatment 
records, which are replete with reference to the fact that 
the only ongoing skin abnormality was a hairy nevus of the 
chest.  Current treatment records show no chloracne.  The 
Board finds that the preponderance of the evidence is against 
a finding that there is chloracne at present, or that there 
is a nexus between any current skin disorder characterized as 
chloracne, and service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).
While the veteran believes that he has chloracne at present 
which is related to herbicide exposure in military service, 
the preponderance of the evidence does not support that 
assertion.  Medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that the veteran's lay statements may be competent 
to support claims for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While the veteran's contentions have been 
carefully and sympathetically considered, these contentions 
are outweighed by the preponderance of the evidence, which is 
against his claim.


ORDER

Entitlement to service connection for chloracne is denied.




REMAND

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

At his hearing before the undersigned, the veteran has 
submitted additional treatment records which indicate he 
currently suffers from tinnitus.  His testimony is that he 
was exposed to acoustic trauma while shooting in service, 
which caused tinnitus.  The Board finds that an examination 
to determine the likelihood of whether any current tinnitus 
is related to service would be helpful.  

As to PTSD, the veteran testified at length as to his 
military experiences which he considers his stressors for 
PTSD.  There is a diagnosis of PTSD in the record, but the 
record does not indicate on its face that the veteran engaged 
in combat.  The Board finds this testimony, coupled with the 
written statements of record, to be sufficiently specific to 
warrant an attempt to verify the stressors.  Development, in 
the form of a request for information to U.S. Army and Joint 
Services Records Research Center (JSRRC), is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should prepare a request 
for stressor corroboration to be sent to 
U. S. Army and Joint Services Records 
Research Center (JSRRC) via their mailing 
address or through the PIES/Defense 
Personnel Records Imaging System (DPRIS) 
interface; and to the National Archives 
and Records Administration (NARA).  The 
request is to include the veteran's full 
name and Social Security number (SSN); a 
description of the stressful events-as 
indicated in his written statements and 
in his recent testimony.  Any information 
received, including negative responses 
are to be associated with the claims 
folder.

2.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The veteran 
should be notified of these 
determinations and afforded the 
opportunity to respond.

3.  If stressors have been verified, the 
veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has present PTSD (under DSM-IV criteria) 
related to a verified event in service.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for the opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his tinnitus 
was incurred or aggravated by active 
service.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


